                Case 20-17132-LMI         Doc 91     Filed 01/07/21     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

IN RE:                                                        CASE NO.: 20-17132-LMI

Carlos R. Weissenberg
                                                              Chapter 7
                Debtor
                                   /

                TRUSTEE’S THIRD MOTION for EXTENSION of TIME
               TO OBJECT to DISCHARGE and OBJECT to EXEMPTIONS
                            [Agreed to by Debtor’s Counsel]

         Comes Now, Barry Mukamal (“Trustee”), by and through undersigned counsel, who files

this motion and states:

1.       Deadlines which pertain to this Motion are outlined in the box below:

 Item with Deadline                    Date of Deadline                          DE
 Exemption                             Janaury 29, 2021                          68
 Discharge                             January 29, 2021                          68


2.       This case involves significant discovery as the Debtor engaged in business transactions in

South America.

3.       Three requests for documents have been made by the Trustee, and, to date, the majority of

the requested documents have not been produced by the debtor.

4.       A 2004 examination had to be canceled because of the failure to produce, and presently a

2004 examination is scheduled November 24, 2020, but documents have yet to be produced.

5.       The debtor has represented that he must obtain documents from South America, which may

require significant time.

6.       An order was enetred requiring documents be delivered by January 6, 2021. Only one tax

return, a 1040 for 2018, was provided in response to the ordered deadline.

7.       Trustee requests that the deadlines be continued to the dates recited in the box below:

 Item with Deadline                                                   Date of Deadline
 Exemption 11 U.S.C. § 522 and Rule 4003                              March 1, 2021
 Discharge 11 U.S.C. § 727 and Rule 4004                              March 1, 2021
                Case 20-17132-LMI          Doc 91     Filed 01/07/21      Page 2 of 2



                                                                           CASE NO.:20-17132-LMI
                                                                                                 Page 2

8.      Trustee has tried communicated with counsel for the Debtor, and agreement was reached for

the requested extensions.

        WHEREFORE, Trustee respectfully requests that the deadline extensions requested in the

box under paragraph 7 be ordered as continued deadlines for the Trustee as agrred upon by Debtor’s

counsel.


                                ROBERT C. MEYER, P.A.
                                Attorneys for Trustee
                                2223 Coral Way
                                Miami, FL 33145
                                Phone No. (305)285.8838
                                Fax No.(305)285.8919

                                        Robert C. Meyer
                                By:
                                        Fla. Bar # 436062


                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by CM/ECF
upon all listed below on January 7, 2021.

                                                                  Robert C. Meyer
                                                            By:
                                                                  Robert C. Meyer
Barry E Mukamal on behalf of Trustee Barry E            Robert Pereda, Esq.
Mukamal                                                 Robert@roblawmiami.com
bemtrustee@kapilamukamal.com, FL64@ecfcbis.com
                                                        Eduardo Ayala Maura on behalf of Creditor Denmark
Office of the US Trustee                                Properties Limited
USTPRegion21.MM.ECF@usdoj.gov                           eayala@ayalalawpa.com, lquesada@ayalalawpa.com
Y:\Clients\13000\0009 - Weissenberg\BKC\M'Extd Deadlines 3.wpd




                                                  -2-
                                        R OBERT C. M EYER, P.A.
